NO. 12-12-00156-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

STEVE TAYLOR GEBERT,                                       §     APPEAL FROM THE 7TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Steven Taylor Gebert was convicted of driving while intoxicated “3rd or more” and
sentenced by a jury to imprisonment for life. He timely perfected an appeal, which is presently
pending in this court. Appellant’s counsel has filed a motion alleging that Appellant has died and
requesting that the appeal be permanently abated.
         Texas Rule of Appellate Procedure 7.1(a)(2) provides that “[i]f the appellant in a criminal
case dies after an appeal is perfected but before the appellate court issues the mandate, the appeal
will be permanently abated.” TEX. R. APP. P. 7.1(a)(2). This court has not issued its mandate in
this appeal. Accordingly, we grant the motion to abate and permanently abate the appeal.
Opinion delivered January 16, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                          JANUARY 16, 2013


                                         NO. 12-12-00156-CR


                                    STEVE TAYLOR GEBERT,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee

                             Appeal from the 7th Judicial District Court
                         of Smith County, Texas. (Tr.Ct.No. 007-1153-11)

                       THIS CAUSE came to be heard on the appellate record and Appellant’s
counsel’s motion to permanently abate this appeal, and the same being considered; it is
ORDERED, ADJUDGED and DECREED by this court, that the motion to permanently abate this
appeal be, and that the cause be, and the same is, hereby permanently abated in accordance with
the opinion of this court; and that this decision be certified to the court below for observance.
                       It is THEREFORE ORDERED that the appeal be permanently abated and
administratively removed from this court’s docket.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.